Per Curiam.
In an action for- personal injuries, judgment was rendered for the defendant on a demurrer to the declaration and plaintiff took writ .of error. The declaration is needlessly prolix, but as the allegations do not by repugnance- destroy each other, and as the declaration does not wholly fail to state a cause of action,- the demurrer should have been overruled. See Catts v. Henderson, 81 Fla. 138, 87 South. Rep. 313; Florida East *30Coast Ry. Co. v. City of Miami, Fla. 80 Fla. 329, 86 South. Rep. 308. Admiralty is not involved. 254 U. S. 242.
Reversed.
All concur.